Title: To Thomas Jefferson from Benjamin Kite, 25 November 1807
From: Kite, Benjamin,Kite, Thomas
To: Jefferson, Thomas


                        
                            Respected friend
                            
                            Philadelphia 11 mo. 25th 1807.
                        
                        As a patron of literature we take the liberty of presenting thee with our proposals for printing a compendium
                            of Natural Philosophy.
                        We also inform thee that we have recently published Chaptal’s Elements of Chemistry, with additions &
                            improvements by Professor Woodhouse, of our University, in two Octavo volumes, price $475—In this work many of the notes
                            of Dr. Woodhouse have special reference to the mineral productions of the United States.
                        We are also interested in an intended American edition of Accum’s Chemistry, which is contemplated to be
                            published the ensuing autumn
                        We respectfully solicit a share of thy patronage, and are thy friends
                        
                            Benjamin & Thomas Kite
                            
                        
                    